Meredith Corporation and Subsidiaries Fiscal 2008 and 2009 Financial Information Reflecting the Discontinuance of Country Home Magazine EXHIBIT 99 Page Schedule 1 Condensed Consolidated Statements of Earnings for the Nine Months and Each of the Fiscal Quarters in the Nine Months ended March31, 2009 1 Schedule 2 Condensed Consolidated Statements of Earnings for the Year and Each of the Fiscal Quarters in the Year Ended June30, 2 Schedule 3 Segment Information for the Nine Months and Each of the Fiscal Quarters in the Nine Months ended March31, 2009 3 Schedule 4 Segment Information for the Year and Each of the Fiscal Quarters in the Year Ended June30, 2008 4 Schedule 5 Supplemental Disclosures Relating to the Consolidated Statement of Earnings for the Three Months Ended December31, 2008 5 Schedule 6 Supplemental Disclosures Relating to Segment Information for the Three Months Ended December31, 2008 6 Schedule 7 Supplemental Disclosures Relating to the Consolidated Statement of Earnings for the Three Months and Year Ended June30, 2008 7 Schedule 8 Supplemental Disclosures Relating to Segment Information for the Three Months and Year Ended June30, 2008 8 Schedule 9 Supplemental Disclosures Regarding Non-GAAP Financial Measures for the Year and Each of the Fiscal Quarters in the Nine Months Ended March31, 2009 9 Schedule 10 Supplemental Disclosures Regarding Non-GAAP Financial Measures for the Year and Each of the Fiscal Quarters in the Year Ended June30, 2008 10 Meredith Corporation and Subsidiaries Schedule 1 Consolidated Statements of Earnings (Unaudited) Three Months Ended Nine Months Ended September 30, 2008 December 31, 2008 March 31, 2009 March 31, 2009 (In thousands except per share data) Revenues Advertising $211,826 $201,800 $184,182 $597,808 Circulation 71,413 66,804 72,869 211,086 All other 80,831 92,680 80,543 254,054 Total revenues 364,070 361,284 337,594 1,062,948 Operating expenses Production, distribution, and editorial 170,111 162,310 159,197 491,618 Selling, general, and administrative 144,952 152,248 124,323 421,523 Depreciation and amortization 10,856 10,776 10,714 32,346 Total operating expenses 325,919 325,334 294,234 945,487 Income from operations 38,151 35,950 43,360 117,461 Interest income 120 107 121 348 Interest expense (5,434 ) (5,353 ) (4,911 ) (15,698 ) Earnings from continuing operations before income taxes 32,837 30,704 38,570 102,111 Income taxes 13,769 13,301 13,696 40,766 Earnings from continuing operations 19,068 17,403 24,874 61,345 Income (loss) from discontinued operations, net of taxes (431 ) (4,860 ) 554 (4,737 ) Net earnings $18,637 $12,543 $25,428 $56,608 Basic earnings per share Earnings from continuing operations $0.42 $0.39 $0.55 $1.36 Discontinued operations (0.01 ) (0.11 ) 0.01 (0.11 ) Basic earnings per share $0.41 $0.28 $0.56 $1.25 Basic average shares outstanding 45,241 44,951 44,961 45,051 Diluted earnings per share Earnings from continuing operations $0.42 $0.39 $0.55 $1.36 Discontinued operations (0.01 ) (0.11 ) 0.01 (0.11 ) Diluted earnings per share $0.41 $0.28 $0.56 $1.25 Diluted average shares outstanding 45,368 45,072 45,092 45,177 -1- Meredith Corporation and Subsidiaries Schedule 2 Consolidated Statements of Earnings (Unaudited) Three Months Ended Year Ended September 30, 2007 December 31, 2007 March 31, 2008 June 30,2008 June 30,2008 (In thousands except per share data) Revenues Advertising $248,263 $234,452 $225,367 $222,516 $930,598 Circulation 77,638 70,231 83,236 69,465 300,570 All other 69,371 83,940 83,675 84,289 321,275 Total revenues 395,272 388,623 392,278 376,270 1,552,443 Operating expenses Production, distribution, and editorial 172,002 162,447 166,822 172,336 673,607 Selling, general, and administrative 150,966 149,358 135,638 154,069 590,031 Depreciation and amortization 12,114 12,020 11,852 13,167 49,153 Total operating expenses 335,082 323,825 314,312 339,572 1,312,791 Income from operations 60,190 64,798 77,966 36,698 239,652 Interest income 352 296 250 192 1,090 Interest expense (6,163 ) (5,734) ) (5,387 ) (5,106 ) (22,390 ) Earnings from continuing operations before income taxes 54,379 59,360 72,829 31,784 218,352 Income taxes 21,208 24,302 26,647 13,221 85,378 Earnings from continuing operations 33,171 35,058 46,182 18,563 132,974 Income (loss) from discontinued operations, net of taxes 199 1,001 (98 ) 596 1,698 Net earnings $33,370 $36,059 $46,084 $19,159 $134,672 Basic earnings per share Earnings from continuing operations $0.70 $0.74 $0.99 $0.41 $2.83 Discontinued operations - 0.02 - 0.01 0.04 Basic earnings per share $0.70 $0.76 $0.99 $0.42 $2.87 Basic average shares outstanding 47,795 47,287 46,672 45,957 46,928 Diluted earnings per share Earnings from continuing operations $0.68 $0.73 $0.97 $0.40 $2.79 Discontinued operations - 0.02 - 0.01 0.04 Diluted earnings per share $0.68 $0.75 $0.97 $0.41 $2.83 Diluted average shares outstanding 48,828 48,325 47,420 46,177 47,585 -2- Meredith Corporation and Subsidiaries Schedule 3 Segment Information - Unaudited Three Months Ended Nine Months Ended September 30, 2008 December 31, 2008 March 31,2009 March 31,2009 (In thousands) Revenues Publishing $293,667 $276,908 $280,320 $850,895 Broadcasting Non-political advertising 61,648 64,717 51,778 178,143 Political advertising 5,871 17,005 245 23,121 Other revenues 2,884 2,654 5,251 10,789 Total broadcasting 70,403 84,376 57,274 212,053 Total revenues $364,070 $361,284 $337,594 $1,062,948 Operating profits Publishing $33,890 $23,208 $47,971 $105,069 Broadcasting 10,696 22,329 1,348 34,373 Unallocated corporate (6,435 ) (9,587 ) (5,959 ) (21,981 ) Income from operations $38,151 $35,950 $43,360 $117,461 Depreciation and amortization Publishing $3,826 $4,228 $3,789 $11,843 Broadcasting 6,069 6,448 6,471 18,988 Unallocated corporate 961 100 454 1,515 Total depreciation and amortization $10,856 $10,776 $10,714 $32,346 EBITDA1 Publishing $37,716 $27,436 $51,760 $116,912 Broadcasting 16,765 28,777 7,819 53,361 Unallocated corporate (5,474 ) (9,487 ) (5,505 ) (20,466 ) Total EBITDA1 $49,007 $46,726 $54,074 $149,807 1 EBITDA is earnings from continuing operations before interest, taxes, depreciation, and amortization. -3- Meredith Corporation and Subsidiaries Schedule 4 Segment Information - Unaudited Three Months Ended Year Ended September 30, 2007 December 31, 2007 March 31, 2008 June 30,2008 June 30,2008 (In thousands) Revenues Publishing $320,721 $300,986 $314,732 $297,399 $1,233,838 Broadcasting Non-political advertising 72,492 85,168 74,016 73,246 304,922 Political advertising 1,072 1,436 1,432 1,507 5,447 Other revenues 987 1,033 2,098 4,118 8,236 Total broadcasting 74,551 87,637 77,546 78,871 318,605 Total revenues $395,272 $388,623 $392,278 $376,270 $1,552,443 Operating profits Publishing $54,946 $44,258 $64,309 $24,828 $188,341 Broadcasting 13,577 27,564 18,689 18,030 77,860 Unallocated corporate (8,333 ) (7,024 ) (5,032 ) (6,160 ) (26,549 ) Income from operations $60,190 $64,798 $77,966 $36,698 $239,652 Depreciation and amortization Publishing $5,196 $5,300 $5,088 $4,789 $20,373 Broadcasting 6,378 6,329 6,262 7,686 26,655 Unallocated corporate 540 391 502 692 2,125 Total depreciation and amortization $12,114 $12,020 $11,852 $13,167 $49,153 EBITDA1 Publishing $60,142 $49,558 $69,397 $29,617 $208,714 Broadcasting 19,955 33,893 24,951 25,716 104,515 Unallocated corporate (7,793 ) (6,633 ) (4,530 ) (5,468 ) (24,424 ) Total EBITDA1 $72,304 $76,818 $89,818 $49,865 $288,805 1 EBITDA is earnings from continuing operations before interest, taxes, depreciation, and amortization. -4- Meredith Corporation and Subsidiaries Schedule 5 Supplemental Disclosures Relating to the Consolidated Statements of Earnings (Unaudited) Special Charge - During the second quarter of fiscal 2009, Meredith recorded a special charge which relates primarily to the cost of a companywide workforce reduction of approximately 250 employees; the closure of Country Home magazine, effective with the March 2009 issue; and the relocation of the creative functions of the ReadyMade brand and Parents.com to DesMoines.Please see Meredith's press release dated January 8, 2009, for additional information relating to the special charge. Period Ended December 31, 2008 Three Months Excluding Special Charge Special Charge As Reported (In thousands except per share data) Revenues Advertising $201,800 $- $201,800 Circulation 66,804 - 66,804 All other 92,680 - 92,680 Total revenues 361,284 - 361,284 Operating expenses Production, distribution, and editorial 162,310 - 162,310 Selling, general, and administrative 143,215 9,033 (a) 152,248 Depreciation and amortization 10,776 - 10,776 Total operating expenses 316,301 9,033 325,334 Income from operations 44,983 (9,033 ) 35,950 Interest income 107 - 107 Interest expense (5,353 ) - (5,353 ) Earnings before income taxes 39,737 (9,033 ) 30,704 Income taxes 16,823 (3,522 ) 13,301 Earnings from continuing operations 22,914 (5,511 ) 17,403 Loss from discontinued operations, net of taxes (736 ) (4,124 )(b) (4,860 ) Net earnings $22,178 $(9,635 ) $12,543 Basic earnings per share Earnings from continuing operations $0.51 $(0.12 ) $0.39 Discontinued operations (0.02 ) (0.09 ) (0.11 ) Basic earnings per share $0.49 $(0.21 ) $0.28 Basic average shares outstanding 44,951 44,951 44,951 Diluted earnings per share Earnings from continuing operations $0.51 $(0.12 ) $0.39 Discontinued operations (0.02 ) (0.09 ) (0.11 ) Diluted earnings per share $0.49 $(0.21 ) $0.28 Diluted average shares outstanding 45,072 45,072 45,072 Notes (a) Severance expense (b) Severance expense and the write-down of art and manuscript inventory and subscription acquisition costs, net of taxes -5- Meredith Corporation and Subsidiaries Schedule 6 Supplemental Disclosures Related to Segment Information (Unaudited) The following table shows results of operations excluding the special charge and as reported with the difference being the special charge discussed in Schedule 5. Period Ended December 31, 2008 Three Months Excluding Special Charge Special Charge As Reported (In thousands) Revenues Publishing $276,908 $- $276,908 Broadcasting Non-political advertising 64,717 - 64,717 Political advertising 17,005 - 17,005 Other revenues 2,654 - 2,654 Total broadcasting 84,376 - 84,376 Total revenues $361,284 $- $361,284 Operating profit Publishing $29,248 $(6,040 )(a) $23,208 Broadcasting 24,342 (2,013 )(b) 22,329 Unallocated corporate (8,607 ) (980 )(c) (9,587 ) Income from operations $44,983 $(9,033 ) $35,950 Depreciation and amortization Publishing $4,228 $- $4,228 Broadcasting 6,448 - 6,448 Unallocated corporate 100 - 100 Total depreciation and amortization $10,776 $- $10,776 EBITDA1 Publishing $33,476 $(6,040 )(a) $27,436 Broadcasting 30,790 (2,013 )(b) 28,777 Unallocated corporate (8,507 ) (980 )(c) (9,487 ) Total EBITDA1 $55,759 $(9,033 ) $46,726 1 EBITDA is earnings from continuing operations before interest, taxes, depreciation, and amortization. Notes (a) Severance expense for Publishing operations (b) Severance expense for Broadcasting operations (c) Severance expense for Corporate personnel -6- Meredith Corporation and Subsidiaries Schedule 7 Supplemental Disclosures Relating to the Consolidated Statements of Earning (Unaudited) Special Charge - During the fourth quarter of fiscal 2008, Meredith recorded a special charge which relates primarily to further focusing the scope of its book operations. The special charge included adjusting certain book royalties, art and editorial, and inventory accounts, as well as severance for eliminated positions in book and elsewhere in the Company. Please see Meredith's press release dated June 5, 2008, for additional information relating to the special charge. Periods Ended June 30, 2008 Three Months Twelve Months Excluding Special Charge Special Charge As Reported Excluding Special Charge Special Charge As Reported (In thousands except per share data) Revenues Advertising $222,516 $- $222,516 $930,598 $- $930,598 Circulation 69,465 - 69,465 300,570 - 300,570 All other 92,968 (8,679 )(a) 84,289 329,954 (8,679 )(a) 321,275 Total revenues 384,949 (8,679 ) 376,270 1,561,122 (8,679 ) 1,552,443 Operating expenses Production, distribution, and editorial 167,850 4,486 (b) 172,336 669,121 4,486 (b) 673,607 Selling, general, and administrative 140,803 13,266 (c) 154,069 576,765 13,266 (c) 590,031 Depreciation and amortization 13,167 - 13,167 49,153 - 49,153 Total operating expenses 321,820 17,752 339,572 1,295,039 17,752 1,312,791 Income from operations 63,129 (26,431 ) 36,698 266,083 (26,431 ) 239,652 Interest income 192 - 192 1,090 - 1,090 Interest expense (5,106 ) - (5,106 ) (22,390 ) - (22,390 ) Earnings before income taxes 58,215 (26,431 ) 31,784 244,783 (26,431 ) 218,352 Income taxes 23,555 (10,334 ) 13,221 95,712 (10,334 ) 85,378 Earnings from continuing operations 34,660 (16,097 ) 18,563 149,071 (16,097 ) 132,974 Loss from discontinued operations, net of taxes 596 - 596 1,698 - 1,698 Net earnings $35,256 $(16,097 ) $19,159 $150,769 $(16,097 ) $134,672 Basic earnings per share Earnings from continuing operations $0.76 $(0.35 ) $0.41 $3.17 $(0.34 ) $2.83 Discontinued operations 0.01 - 0.01 0.04 - 0.04 Basic earnings per share $0.77 $(0.35 ) $0.42 $3.21 $(0.34 ) $2.87 Basic average shares outstanding 45,957 45,957 45,957 46,928 46,928 46,928 Diluted earnings per share Earnings from continuing operations $0.75 $(0.35 ) $0.40 $3.13 $(0.34 ) $2.79 Discontinued operations 0.01 - 0.01 0.04 - 0.04 Diluted earnings per share $0.76 $(0.35 ) $0.41 $3.17 $(0.34 ) $2.83 Diluted average shares outstanding 46,177 46,177 46,177 47,585 47,585 47,585 Notes (a) Increase in book sales return allowance (b) Write-down of book inventory and editorial prepaid expenses (c) Severance expense, write-down of book royalty, and bad debt reserve for Home Interiors Group receivable -7- Meredith Corporation and Subsidiaries Schedule 8 Segment Information (Unaudited) The following table shows results of operations excluding the special charge and as reported with the difference being the special charge discussed in Schedule 7. Periods Ended June 30, 2008 Three Months Twelve Months Excluding Special Charge Special Charge As Reported Excluding Special Charge Special Charge As Reported (In thousands) Revenues Publishing $306,078 $(8,679 )(a) $297,399 $1,242,517 $(8,679 )(a) $1,233,838 Broadcasting Non-political advertising 73,246 - 73,246 304,922 - 304,922 Political advertising 1,507 - 1,507 5,447 - 5,447 Other revenues 4,118 - 4,118 8,236 - 8,236 Total broadcasting 78,871 - 78,871 318,605 - 318,605 Total revenues $384,949 $(8,679 ) $376,270 $1,561,122 $(8,679 ) $1,552,443 Operating profit Publishing $49,695 $(24,867 )(b) $24,828 $213,208 $(24,867 )(b) $188,341 Broadcasting 19,449 (1,419 )(c) 18,030 79,279 (1,419 )(c) 77,860 Unallocated corporate (6,015 ) (145 )(d) (6,160 ) (26,404 ) (145 )(d) (26,549 ) Income from operations $63,129 $(26,431 ) $36,698 $266,083 $(26,431 ) $239,652 Depreciation and amortization Publishing $4,789 $- $4,789 $20,373 $- $20,373 Broadcasting 7,686 - 7,686 26,655 - 26,655 Unallocated corporate 692 - 692 2,125 - 2,125 Total depreciation and amortization $13,167 $- $13,167 $49,153 $- $49,153 EBITDA1 Publishing $54,484 $(24,867 )(b) $29,617 $233,581 $(24,867 )(b) $208,714 Broadcasting 27,135 (1,419 )(c) 25,617 105,934 (1,419 )(c) 104,515 Unallocated corporate (5,323 ) (145 )(d) (5,468 ) (24,279 ) (145 )(d) (24,424 ) Total EBITDA1 $76,296 $(26,431 ) $49,865 $315,236 $(26,431 ) $288,805 1 EBITDA is earnings from continuing operations before interest, taxes, depreciation, and amortization. Notes (a) Increase in book sales return allowance (b) Increase in book sales return allowance; write-down of book inventory, book royalty, and editorial prepaid expense; bad debt reserve for Home Interiors Group receivable, and severance expense for Publishing operations (c) Severance expense for Broadcasting operations (d) Severance expense for Corporate personnel -8- Meredith Corporation and Subsidiaries Schedule 9 Supplemental Disclosures Regarding Non-GAAP Financial Measures EBITDA Consolidated EBITDA, which is reconciled to earnings from continuing operations in the following tables, is defined as earnings from continuing operations before interest, taxes, depreciation, and amortization. Segment EBITDA is a measure of segment earnings before depreciation and amortization. Segment EBITDA margin is defined as segment EBITDA divided by segment revenues. Three Months Ended September 30, 2008 Three Months Ended December 31, 2008 Publishing Broadcasting Unallocated Corporate Total Publishing Broadcasting Unallocated Corporate Total (In thousands) Revenues $293,667 $70,403 $- $364,070 $276,908 $84,376 $- $361,284 Operating profit $33,890 $10,696 $(6,435 ) $38,151 $23,208 $22,329 $(9,587 ) $35,950 Depreciation and amortization 3,826 6,069 961 10,856 4,228 6,448 100 10,776 EBITDA $37,716 $16,765 $(5,474 ) 49,007 $27,436 $28,777 $(9,487 ) 46,726 Less: Depreciation and amortization (10,856 ) (10,776 ) Net interest expense (5,314 ) (5,246 ) Income taxes (13,769 ) (13,301 ) Earnings from continuing operations $19,068 $17,403 Segment EBITDA margin 12.8% 23.8% 9.9% 34.1% Three Months Ended March 31, 2009 Nine Months Ended March 31, 2009 Publishing Broadcasting Unallocated Corporate Total Publishing Broadcasting Unallocated Corporate Total (In thousands) Revenues $280,320 $57,274 $- $337,594 $850,895 $212,053 $- $1,062,948 Operating profit $47,971 $1,348 $(5,959 ) $43,360 $105,069 $34,373 $(21,981 ) $117,461 Depreciation and amortization 3,789 6,471 454 10,714 11,843 18,988 1,515 32,346 EBITDA $51,760 $7,819 $(5,505 ) 54,074 $116,912 $53,361 $(20,466 ) 149,807 Less: Depreciation and amortization (10,714 ) (32,346 ) Net interest expense (4,790 ) (15,350 ) Income taxes (13,696 ) (40,766 ) Earnings from continuing operations $24,874 $61,345 Segment EBITDA margin 18.5% 13.7% 13.7% 25.2% -9- Meredith Corporation and Subsidiaries Schedule 10 Supplemental Disclosures Regarding Non-GAAP Financial Measures EBITDA Consolidated EBITDA, which is reconciled to earnings from continuing operations in the following tables, is defined as earnings from continuing operations before interest, taxes, depreciation, and amortization. Segment EBITDA is a measure of segment earnings before depreciation and amortization. Segment EBITDA margin is defined as segment EBITDA divided by segment revenues. Three Months Ended September 30, 2007 Three Months Ended December 31, 2007 Publishing Broadcasting Unallocated Corporate Total Publishing Broadcasting Unallocated Corporate Total (In thousands) Revenues $320,721 $74,551 $- $395,272 $300,986 $87,637 $- $388,623 Operating profit $54,946 $13,577 $(8,333 ) $60,190 $44,258 $27,564 $(7,024 ) $64,798 Depreciation and amortization 5,196 6,378 540 12,114 5,300 6,329 391 12,020 EBITDA $60,142 $19,955 $(7,793 ) 72,304 $49,558 $33,893 $(6,633 ) 76,818 Less: Depreciation and amortization (12,114 ) (12,020 ) Net interest expense (5,811 ) (5,438 ) Income taxes (21,208 ) (24,302 ) Earnings from continuing operations $33,171 $35,058 Segment EBITDA margin 18.8% 26.8% 16.5% 38.7% Three Months Ended March 31, 2008 Three Months Ended June 30, 2008 Publishing Broadcasting Unallocated Corporate Total Publishing Broadcasting Unallocated Corporate Total (In thousands) Revenues $314,732 $77,546 $- $392,278 $297,399 $78,871 $- $376,270 Operating profit $64,309 $18,689 $(5,032 ) $77,966 $24,828 $18,030 $(6,160 ) $36,698 Depreciation and amortization 5,088 6,262 502 11,852 4,789 7,686 692 13,167 EBITDA $69,397 $24,951 $(4,530 ) 89,818 $29,617 $25,716 $(5,468 ) 49,865 Less: Depreciation and amortization (11,852 ) (13,167 ) Net interest expense (5,137 ) (4,914 ) Income taxes (26,647 ) (13,221 ) Earnings from continuing operations $46,182 $18,563 Segment EBITDA margin 22.0% 32.2% 10.0% 32.6% Year Ended June 30, 2008 Publishing Broadcasting Unallocated Corporate Total (In thousands) Revenues $1,233,838 $318,605 $- $1,552,443 Operating profit $188,341 $77,860 $(26,549 ) $239,652 Depreciation and amortization 20,373 26,655 2,125 49,153 EBITDA $208,714 $104,515 $(24,424 ) 288,805 Less: Depreciation and amortization (49,153 ) Net interest expense (21,300 ) Income taxes (85,378 ) Earnings from continuing operations $132,974 Segment EBITDA margin 16.9% 32.8% -10-
